DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 13, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US Pub. No. 2021/0173560), hereinafter referred to as Choi, in view of Swanson et al. (US Pub. No. 2007/0268128), hereinafter referred to as Swanson.
Referring to claims 1 and 18, Choi discloses a storage device (100, fig. 1), comprising: one or more non-volatile memory circuits (NVM DIE(S) 114, fig. 1); one or more memory controllers (108, fig. 1) configured to operate the one or more non-volatile memory circuits ([0040]); one or more wireless transceivers (host 102 may communicate with the SSD 104 through a wireless communication link; [0038]); and a data processor (machine learning engine/controller 116 and PCA, fig. 1) configured to receive data from a first device (host 102, fig. 1) using the one or more wireless transceivers, wherein the data processor is further configured to process the data into processed data, to cause the data to be stored by the one or more memory controllers to the one or more non-volatile memory circuits, and to cause the processed data to be transmitted using the one or more wireless transceivers (data may be input…in response to commands (e.g. write commands) issued by a host device…the NVM device outputs the M-dimensional principal components to an off-chip device, such as a data storage controller of the SSD or a host device, for performing machine learning to, for example, train an image recognition system of the host to recognize images; [0048]).
Choi does not appear to explicitly disclose aggregating data received from a first device and a second device into aggregated data, processing and storing the aggregated data. 
However, Swanson teaches a technique of aggregating data received from a first device and a second device into aggregated data, processing and storing the aggregated data (sensor inputs are provided to the processor 42. The aggregator module 54 operates to correlate the disparate data streams with one another…aggregator module 54 dictates, at least in part, which sensor information is ultimately stored in the memory 44, in what format, and when they are logged; [0025])
Choi and Swanson are analogous art because they are from the same field of endeavor, data collection and correlation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Swanson before him or her, to modify the SSD system of Choi to include data aggregation of Swanson because the aggregation would minimize the required storage space. 
Swanson: [0025]).
Therefore, it would have been obvious to combine Choi and Swanson to obtain the invention as specified in the instant claim.

As to claim 2, the combination of Choi in view of Swanson discloses the data processor includes an anomalous data module configured to find anomalous data (Choi: machine learning engine 416 is configured to perform…a form of feature extraction; [0052]) within the aggregated data (Swanson: [0025], [0034]).  The suggestion/motivation to combine remains as indicated above.

As to claim 3, the combination of Choi in view of Swanson discloses the anomalous data includes at least one of i) a portion of the aggregated data determined to be erroneous based on a predefined condition, or ii) data having values outside of a predefined set of parameters (Swanson: upon detection by the event module 56 of data from one of the sensors 24 outside of a threshold limit or range; [0034]). The suggestion/motivation to combine remains as indicated above.

As to claim 4, Choi discloses the anomalous data includes at least one of an image of a human face or an image of a particular object (an image that has already been identified as corresponding to a particular type of object; [0035]).

data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]).

As to claim 6, Choi discloses the data processor includes a statistical analysis module configured to perform a statistical analysis on the data, and to generate a statistical summary of at least some of the data (Principal component analysis (PCA) refers to statistical procedures that employ orthogonal transformations to convert correlated data into linearly uncorrelated values that represent the principal components of the data. PCA may be used to pre-process training images to facilitate machine learning or for other purposes. For example, PCA may be used to reduce a dimensionality of an input training set of images to facilitate training of a machine learning system; [0029]).
Choi does not appear to explicitly disclose aggregated data.
However, Swanson teaches the aggregation, analysis, summarization of received data ([0018], [0025]).
The suggestion/motivation to combine remains as indicated above.

As to claim 7, Choi discloses the data processor is configured to cause the statistical summary of the at least some of the data (PCA procedures…reduce the dimensionality of DNN training data; [0035]) to be transmitted using the one or more wireless transceivers to a data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]).
Choi does not appear to explicitly disclose aggregated data.
However, Swanson teaches the aggregation, analysis, summarization of received data ([0018], [0025]).
The suggestion/motivation to combine remains as indicated above.

As to claim 8, Choi discloses the data processor includes a third-party instruction module configured to receive one or more instructions from a third-party (host 102 may be any system or device having a need for data storage or retrieval and a compatible interface for communicating with the SSD, [0037]; controller 108 controls operation of the SSD 104. In various aspects, the controller 108 receives commands from the host 102 through the host interface 106 and performs the commands to transfer data between the host 102 and the NVM die(s) 114; [0040]), wherein the one or more instructions relate to at least one of i) processing the data (data may be input, for example, from the data storage controller of the SSD in response to commands (e.g. write commands) issued by a host device coupled to the SSD. At 304, the NVM device reads one or more of the images or other stored machine learning data from the NVM array for on-chip PCA processing; [0048]), 
Choi does not appear to explicitly disclose aggregated data.
[0018], [0025]).
The suggestion/motivation to combine remains as indicated above.

As to claim 9, while Choi discloses the one or more wireless transceivers (Choi: host 102 may communicate with the SSD 104 through a wireless communication link; [0038]), Choi is silent the specific architecture of the wireless transceivers.
Additionally, while Swanson anticipates WiFi radio transceivers and cellular radio transceivers (WiFi (802.11), Zigbee, cellular (GSM/GPRS, CDMA/ECDMA); [0036]), the combination of Choi in view of Swanson does not appear to explicitly disclose multiples of the specific transceivers.
However, the limitations amount to a duplication of the anticipated transceiver technology, which merely results in a duplication of the components and respective functionality taught in the combination of Choi in view of Swanson, but provides no new and unexpected results.  Therefore, the claim would have been obvious because the court has held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (see MPEP 2144.04.VI.B).

Referring to claim 13, Choi discloses a data processing system (fig. 1), comprising: a first device configured to gather data (data may be input…in response to commands (e.g. write commands) issued by a host device; [0048]); and a storage device (100, fig. 1), comprising: one or more non-volatile memory circuits (NVM DIE(S) 114, fig. 1); one or more memory controllers (108, fig. 1)  configured to operate the one or more non- volatile memory circuits  ([0040]); one host 102 may communicate with the SSD 104 through a wireless communication link; [0038]); and a data processor (machine learning engine/controller 116, fig. 1) configured to receive the data from the first device using the one or more wireless transceivers ([0038], [0048]), wherein the data processor is further configured, to process the data into processed data, to cause the data to be stored by the one or more memory controllers to the one or more non-volatile memory circuits, and to cause the processed data to be transmitted using the one or more wireless transceivers (data may be input…in response to commands (e.g. write commands) issued by a host device…the NVM device outputs the M-dimensional principal components to an off-chip device, such as a data storage controller of the SSD or a host device, for performing machine learning to, for example, train an image recognition system of the host to recognize images; [0048]).
Choi does not appear to explicitly disclose a first device configured to gather data of a first type, a second device configured to gather data of a second type different from the first type, aggregate the data of the first type and the data of the second type, and processing and storing the aggregated data.
However, Swanson teaches a first device configured to gather data of a first type and a second device configured to gather data of a second type different from the first type (sensors can assume a variety of forms…first sensor senses a first parameter and signals sensed information in a first format, whereas the second sensor senses a second parameter and signals sensed information in a second format differing from the first format; [0007]), and a technique of aggregating the data of the first type and the data of the second type, and processing and storing the aggregated data (sensor inputs are provided to the processor 42. The aggregator module 54 operates to correlate the disparate data streams with one another…aggregator module 54 dictates, at least in part, which sensor information is ultimately stored in the memory 44, in what format, and when they are logged; [0025]).
Choi and Swanson are analogous art because they are from the same field of endeavor, data collection and correlation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi and Swanson before him or her, to modify the SSD system of Choi to include data aggregation of Swanson because the aggregation would minimize the required storage space. 
The suggestion/motivation for doing so would have been reduce the necessary storage space (Swanson: [0025]).
Therefore, it would have been obvious to combine Choi and Swanson to obtain the invention as specified in the instant claim.

As to claim 15, the combination of Choi in view of Swanson discloses the first device includes at least one of a camera (Choi: host 102…a digital camera; [0037]), an accelerometer, a wind speed sensor, a temperature sensor, or a motion sensor: and the second device includes at least one of a humidity sensor, a water sensor, or other sensor (Swanson: sensors, [0015]). The suggestion/motivation to combine remains as indicated above.

As to claim 16, the combination of Choi in view of Swanson discloses the data processor includes an anomalous data module configured to find anomalous data (Choi: machine learning engine 416 is configured to perform…a form of feature extraction; [0052]) within the aggregated data (Swanson: [0025], [0034]); and the data processor is configured to cause the anomalous data to be transmitted using the one or more wireless transceivers to a datacenter (data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]). The suggestion/motivation to combine remains as indicated above.

As to claim 17, Choi discloses the data processor includes a statistical analysis module configured to perform a statistical analysis on the data, and to generate a statistical summary of at least some of the data (Principal component analysis (PCA) refers to statistical procedures that employ orthogonal transformations to convert correlated data into linearly uncorrelated values that represent the principal components of the data. PCA may be used to pre-process training images to facilitate machine learning or for other purposes. For example, PCA may be used to reduce a dimensionality of an input training set of images to facilitate training of a machine learning system; [0029]); and the data processor is configured to cause the statistical summary of the at least some of the data (PCA procedures…reduce the dimensionality of DNN training data; [0035]) to be transmitted using the one or more wireless transceivers to a datacenter (data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]).
Choi does not appear to explicitly disclose aggregated data.
However, Swanson teaches the aggregation, analysis, summarization of received data ([0018], [0025]).


As to claim 19, the combination of Choi in view of Swanson discloses processing comprises: finding, by an anomalous data module of the storage device, anomalous data within the aggregated data, wherein the anomalous data includes at least one of erroneous data or data outside of a predefined set of parameters (Swanson: upon detection by the event module 56 of data from one of the sensors 24 outside of a threshold limit or range; [0034]), wherein transmitting includes sending, by the storage device using the one or more wireless transceivers, the anomalous data to a datacenter (Choi: data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]).

As to claim 20, the Choi discloses processing comprises: performing, by a statistical analysis module of the storage device, a statistical analysis on the data; and generating by the statistical analysis module, a statistical summary of at least some of the data (Principal component analysis (PCA) refers to statistical procedures that employ orthogonal transformations to convert correlated data into linearly uncorrelated values that represent the principal components of the data. PCA may be used to pre-process training images to facilitate machine learning or for other purposes. For example, PCA may be used to reduce a dimensionality of an input training set of images to facilitate training of a machine learning system; [0029]) wherein transmitting includes sending, by the storage device using the one or more wireless transceivers, the statistical analysis to a datacenter (PCA procedures…reduce the dimensionality of DNN training data…data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]).
Choi does not appear to explicitly disclose aggregated data.
However, Swanson teaches the aggregation, analysis, summarization of received data ([0018], [0025]).
The suggestion/motivation to combine remains as indicated above.

As to claim 21, the combination of Choi discloses processing comprises at least one of i) adding a first value and a second value from among the data into summed data (sum, [0049]), ii) multiplying the first value and the second value from among the data into multiplied data (matrix multiplication, [0057]), or iii) transforming at least one of the first value or the second value from among the data into transformed data (orthogonal transformations, [0029]); and transmitting includes transmitting, by the storage device, at least one of i) the summed data ii) the multiplied data, or iii) the transformed data (PCA procedures…reduce the dimensionality of DNN training data…data is transferred from the NVM die(s) to other components of the SSD (or to a host device) for training the DNN; [0035], [0038]).
Choi does not appear to explicitly disclose aggregated data.
However, Swanson teaches the aggregation, analysis, summarization of received data ([0018], [0025]).
The suggestion/motivation to combine remains as indicated above.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Swanson, as applied to claims 1-9, 13, 15-17, and 19-21 above, further in view of Chagam Reddy et al. (US Pub. No. 2018/0288152), hereinafter referred to as Chagam
As to claim 10, Choi discloses a communication module, comprising: the one or more transceivers including a first transceiver (wireless communication link; [0038]) configured to communicate with the first device (host 102, fig. 1), and a system management bus (bus interface, [0076], fig. 17) configured to communicatively couple together the one or more memory controllers, the data processor, and the communication module (fig. 1 and fig. 17).
Choi does not appear to explicitly disclose the second device, and a second transceiver configured to communicate with the Internet; an Ethernet module including one or more Ethernet ports; a wireless long term evolution (LTE) module; a transmission control protocol (TCP) module; a remote direct access memory (RDMA) module; and an Internet protocol (IP) module.
However, Swanson discloses a second device (second sensor, [0007]), a second transceiver configured to communicate with the Internet (receives and transmits information...via a known medium, for example the internet, [0036]), an Ethernet module including one or more Ethernet ports (Ethernet port, [0036]).
Furthermore, Chagam teaches communication interfaces configured to provide a wireless long term evolution (LTE) module, a transmission control protocol (TCP) module, a remote direct access memory (RDMA) module, and an Internet protocol (IP) module ([0083]).
Choi, Swanson, and Chagam are analogous art because they are from the same field of endeavor, data collection and storage.

The suggestion/motivation for doing so would have been to increase compatibility among industry standard communication protocols.
Therefore, it would have been obvious to combine Choi, Swanson, and Chagam to obtain the invention as specified in the instant claim.

As to claim 11, the combination of Choi, Swanson, and Chagam discloses the first transceiver is configured to receive the data from the first device (Choi: host 102 may communicate with the SSD 104 through a wireless communication link; [0038]) and the second device (Swanson: second sensor, [0007]), and the second transceiver is configured to transmit the processed data (Swanson: processor 42 receives and processes and/or manages data…prompting operation of the communication device 58 to transmit data to an external serve, [0017]). The suggestion/motivation to combine remains as indicated above.

As to claim 12, the combination of Choi, Swanson, and Chagam discloses first transceiver is configured to receive the data from the first device Choi: host 102 may communicate with the SSD 104 through a wireless communication link; [0038]) and the second Swanson: second sensor, [0007]), and the Ethernet module is configured to cause the processed data to be transmitted over the one or more Ethernet ports (Swanson: processor 42 receives and processes and/or manages data…prompting operation of the communication device 58 to transmit data to an external serve, [0017]; communication device…Ethernet port, [0036]). The suggestion/motivation to combine remains as indicated above.

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Swanson, as applied to claims 1-9, 13, 15-17, and 19-21 above, further in view of Jalali et al. (US Pub. No. 2019/0190802), hereinafter referred to as Jalali.
As to claim 14, Choi discloses the first device is configured to at least one of i) transmit the data packets directly to the storage device (host 102 may be any system or device having a need for data storage or retrieval and a compatible interface for communicating with the SSD; [0037]) 
Choi does not appear to explicitly disclose the first device includes a peer to peer (P2P) module configured to receive and transmit data packets from at least the second device; the second device includes a P2P module configured to receive and transmit data packets from at least the first device; and the second device is configured to at least one of i) transmit the data packets directly to the storage device or ii) determine a routing path through the first device to communicate with the storage device.
aggregator module is programmed to correlate…signaled information from the second sensor, [0007]), of which Choi discloses an SSD device.
Furthermore, Jalali discloses the first device includes a peer to peer (P2P) module configured to receive and transmit data packets from at least the second device and the second device includes a P2P module configured to receive and transmit data packets from at least the first device (a collection of sensors may be arranged in a P2P grid that allows individual nodes to communicate with and through each other; [0002]).
Choi, Swanson, and Jalali are analogous art because they are from the same field of endeavor, data collection and storage.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Choi, Swanson, and Jalali before him or her, to modify the SSD system of Choi in view of Swanson to include P2P capabilities of Jalali because P2P communication would provide a robust solution to maintaining communication. 
The suggestion/motivation for doing so would have been to strengthen the communication grid against instances of limited connectivity (Jalali: [0002]).
Therefore, it would have been obvious to combine Choi, Swanson, and Jalali to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Regarding the rejection of independent claims 1, 13, and 18 under 35 U.S.C. 103 as being unpatentable over Choi in view of Swanson, the Applicant asserts: 
“Claim 1 recites that ‘the data processor is ... configured to process the aggregated data into processed data.’ The Office Action appears to allege that the machine learning engine 216 and the M-dimensional data 224 disclosed in Fig. 2 of the Choi reference correspond to the data processor and the processed data, respectively, recited in claim 1. However, as discussed during the interview, the M-dimensional data 224 disclosed in Fig. 2 of Choi appears to be an input to the machine learning engine 216 rather than an output as in claim 1. Also as discussed during the interview, the operations shown in Fig. 3 and described in paragraph [0048] of Choi appear to be performed by the NVM device 214 shown in Fig. 3 rather than the machine learning engine 216 as appears to be asserted in the Office Action.”

The Examiner respectfully disagrees. In the rejection of independent claim 1, the generic language of the limitation “a data processor” was equated to the combination of the functionality of the machine learning engine/controller 116 and the PCA as depicted in Fig. 1, and not the machine learning engine 216 of Fig. 2 alone, as assert by the Applicant. Accordingly, paragraph [0048] teaches the input of data having D-dimensionality which is processed by the PCA and the processed data is output as M-dimensionality.

Furthermore, the Applicant asserts:
Moreover, claim 1 recites that the data processor is ‘configured to aggregate data received from a first device and a second device.’ As best understood by Applicant's Representative based on the interview, the Office Action appears to allege that the initial set of input images disclosed in element 302 in Fig. 3 of Choi corresponds to the ‘data received from a first device and a second device’ as recited in claim 1. However, the initial set of input images disclosed in element 302 in Fig. 3 of Choi appear to be provided by the host 102 shown in Fig. 1. Thus, the machine learning engine 116/216 may not reasonably be interpreted as a data processor ‘configured to aggregate data received from a first device and a second device’ as recited in claim 1.”

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). A demonstrated by the above rejections, the claim limitations noted by the Applicant, “configured to aggregate data received from a first device and a second device” and “data received from a first device and a second device”, were shown to be taught by Swanson, which in combination with Choi teaches the independent claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC T OBERLY/             Primary Examiner, Art Unit 2184